PER CURIAM.
While there is no merit to defendant’s assignment of error, the sentence to twenty-five years at hard labor without benefit of probation, parole or pardon is improper. The gubernatorial power to pardon may not be precluded by the terms of a sentence. La.Const. Art. 4, § 5(E) (1974); State v. Williams, 338 So.2d 672 (La.1976); State v. Spotville, 308 So.2d 763 (La.1975).
Defendant’s conviction is affirmed, but the sentence is vacated and set aside. The case is remanded to the trial court for re-sentencing in accordance with the foregoing.